 1    LAW OFFICE OF WILLIAM J. HEALY                  Case Name: In re Vu, Hai and Makara
 2    WILLIAM J. HEALY #146158                        Case No.: 20-50412 MEH
      748 Holbrook Pl
 3    Sunnyvale, CA 94087
      TEL. (408) 373-4680
 4    EMAIL: wjhealy7@gmail.com

 5
                               UNITED STATES BANKRUPTCY COURT
 6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    CERTIFICATE OF SERVICE
 7
             I declare that I am employed in the County of Santa Clara, California; I am over the age of 18
 8   years, and not a party to the within entitled cause; my address is 748 Holbrook Pl
     Sunnyvale, CA 94087.
 9           On March 6, 2020, I served a copy of:

10   1. NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE

11   BY MAIL, and ECF OR AS OTHERWISE NOTED, by placing a true copy thereof enclosed in a
     sealed envelope addressed to:
12
      All ECF
13    Recipients
14           I am familiar with the firm's practice for collecting and processing of correspondence for
15   mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
     with postage thereon fully prepaid at San Jose, California, in the ordinary course of business. I am
16   aware that on motion of the party served, service is presumed invalid if postal cancellation date or
     postage meter date is more than one day after the date of deposit for mailing in affidavit.
17           I declare under penalty of perjury, under the laws of California, that the foregoing is true and
     correct. Executed on March 6, 2020, at Sunnyvale, California.
18                                                            /s/ William J. Healy
                                                              William J. Healy
19
20
21
22
23
24
25
26
27
28


Case: 20-50412      Doc# 18-1      Filed: 03/06/20     Entered: 03/06/20 13:11:01        Page 1 of
                                                1
